STATE OF MICHIGAN

                            COURT OF APPEALS



ERIKA BRIDGE,                                                        UNPUBLISHED
                                                                     August 15, 2017
               Plaintiff/Counter-Defendant-
               Appellee/Cross-Appellant,

v                                                                    No. 335453
                                                                     Ingham Circuit Court
                                                                     Family Division
ANDREW BRIDGE,                                                       LC No. 15-003840-DM

               Defendant/Counter-Plaintiff-
               Appellant/Cross-Appellee.


Before: BOONSTRA, P.J., and RONAYNE KRAUSE and SWARTZLE, JJ.

PER CURIAM.

       Defendant appeals by right the parties’ judgment of divorce establishing joint legal
custody of the parties’ two minor children as well as child and spousal support. Plaintiff cross-
appeals by right. We affirm.

                   I. PERTINENT FACTS AND PROCEDURAL HISTORY

        Plaintiff filed for divorce in November 2015. After a preliminary conciliation hearing,
the conciliator recommended that plaintiff be granted sole physical and legal custody of the
children on an interim basis, with defendant to receive generous parenting time. The conciliator
noted that defendant’s employment status had recently changed from employee to independent
contractor, but nonetheless recommended that defendant pay child support on the basis of his
2015 employee-based income. Defendant objected to the conciliator’s recommendations
regarding legal custody and support, but at the hearing on the objections only argued against the
award of sole legal custody. The trial court adopted the conciliator’s recommendations and
issued an interim order. The parties entered into pre-trial stipulations regarding property division
and parenting time. The trial court found that the children had an established custodial
environment with plaintiff and informed defendant that he would have to prove by clear and
convincing evidence that a change of legal custody would be in the children’s best interests.

       A bench trial was held on the issues of child custody, child support, and spousal support.
After considering the statutory best-interest factors, the court awarded the parties joint legal
custody of their two children. The trial court noted that a balancing of the factors justified joint

                                                -1-
legal custody, stating that although the parties had difficulty cooperating “in a natural way,” they
were able to use a computer program called Our Family Wizard to communicate and resolve
issues involving the children.

       Regarding child and spousal support, defendant requested that the trial court adjust his
income retroactively to reflect the fact that it had declined significantly in 2016. The trial court
found that defendant’s income in 2015 had been $300,000, but had been involuntarily reduced
because of a change in his employment status. After disallowing several business expenses
associated with defendant’s business, which placed defendant’s income in the low $90,000
range, the trial court imputed to him an income of $132,000 a year. The trial court also
determined that plaintiff, who was working part-time as a teacher, did not have a voluntarily
unexercised ability to earn and that her income was $32,000 a year. The trial court ordered
defendant to pay child support in the amount of $2,035 per month, and spousal support in the
amount of $711 per month for one year. These appeals followed.

                                  II. DEFENDANT’S APPEAL

        Defendant raises several issues touching on the parties’ income, spousal support, and
child support. We review for an abuse of discretion a trial court’s decision to impute income to a
party. Carlson v Carlson, 293 Mich. App. 203, 205; 809 NW2d 612 (2011). In this context, a
trial court abuses its discretion when the outcome falls outside the range of reasonable and
principled outcomes. Id. We review for clear error a trial court’s findings of fact concerning
spousal support, Beason v Beason, 435 Mich. 791, 805; 460 NW2d 207 (1990), and its
calculation of child support under the Michigan Child Support Formula (MCSF), Ewald v Ewald,
292 Mich. App. 706, 714; 810 NW2d 396 (2011). We will only find clear error if we are
definitely and firmly convinced that the trial court made a mistake. Carlson, 293 Mich. App. at
205. We review de novo the interpretation and application of the MCSF. Borowsky v Borowsky,
273 Mich. App. 666, 672; 733 NW2d 71 (2007).

                                      A. CHILD SUPPORT

        Defendant argues that the trial court misunderstood the nature of his business, which he
asserts led it to erroneously attribute to him an income of $132,000 for purposes of determining
child support. We disagree. “It is well settled that children have the right to receive financial
support from their parents and that the trial courts may enforce that right by ordering parents to
pay child support.” Id. at 672-673. Once the trial court has determined a parent’s gross income,
it must “subtract allowed deductions from gross income to arrive at net income.” Id. at 674.

        The MCSF recognizes it can be difficult to determine the income of self-employed
individuals and business owners. 2017 MCSF 2.01(E)(1). Accordingly, a trial court is advised
to examine business income carefully and to pay special attention to, among other things,
personal use of business property. 2017 MCSF 2.01(E)(4)(b). The trial court should also
carefully consider business expense deductions in the context of the goal behind an award of
child support:

       For a variety of historical and policy reasons, the government allows considerable
       deductions for business-related expenses before taxes are calculated. Those same
                                                -2-
       considerations are not always relevant to monies a parent should have available
       for child support. Therefore, some deductions should be added back into a
       parent’s income for purposes of determining child support . . . . [2017 MCSF
       2.01(E)(4)(e).]

        Defendant testified that he was working as an independent contractor in the field of
selling spinal implants. His company, Total Devise, had a contract with defendant’s former
employer, K2M, to sell spinal implants. The compensation arrangement provided for defendant
and his subcontractor,1 Joseph Parker, each to receive 50 percent of the gross income of the
business, and for defendant to be accountable for business expenses.

       Mark Tallis testified that in 2016 he assisted defendant with the “current year’s business
work” as an enrolled agent.2 For the first seven months of 2016, defendant’s income was
$55,000 and Parker’s was $77,000. The disparity resulted from the business expenses for which
defendant was responsible. Tallis testified to business operating costs that included advertising,
automobile, telephone, travel, and entertainment expenses. The trial court disallowed several of
defendant’s claimed business expenses, and calculated defendant’s projected income for child
support purposes in 2016 as being “closer to the low 90s.”

         We conclude that the court did not err by disallowing certain business expenses.
Defendant did not explain, for example, how expenses incurred for attending a conference in
Wyoming were related to his Lansing-based business. Although defendant asserts that traveling
to conferences is part of his job as a salesman, he emphasized that he only can sell his products
to neurologists located in the Lansing area. Additionally, Tallis could not explain which of
defendant’s asserted automobile expenses were for business and which were personal. The trial
court must add back into a parent’s income insurance, utility, entertainment, and automobile
expenses, as well as travel expenses, unless they are “inherent in the nature of the business or
occupation,” even if those expenses are tax deductible. See 2017 MCSF 2.01(E)(4)(e)(iv)
to (vii). That the IRS may find the expenses reasonable is not determinative. 2017
MCSF 2.01(E)(4)(e). Pursuant to the MCSF, we conclude that the trial court did not err by
disallowing several of defendant’s business expenses. Carlson, 293 Mich. App. at 205.

        Further, the trial court did not err by basing its imputation of defendant’s income, in part,
on Parker’s income. When calculating child support, the trial court may consider imputed
income as well as actual income. Carlson, 293 Mich. App. at 205. Before doing so, the trial court
must find that the parent’s reduced income reflects a voluntarily unexercised ability to earn. Id.
at 206; MCSF 2.01(G)(1). Relevant factors to consider when imputing income include, among
other things, a parent’s prior employment experience and history, availability for work, and


1
  Parker referred to himself as a subcontractor during the trial, but also agreed with his
characterization as “partner.”
2
  An enrolled agent is a tax advisor authorized by the Internal Revenue Services to represent
taxpayers before it. See https://www.irs.gov/tax-professionals/enrolled-agents/enrolled-agent-
information (last visited July 31, 2017).


                                                -3-
evidence that the parent is able to earn the imputed income. 2017 MCSF 2.01(G)(2). This
requires finding whether the parent had an actual ability and likelihood of earning the imputed
income. Carlson, 293 Mich. App. at 205.

       In this case, plaintiff testified that defendant made over $300,000 a year as an
independent contractor in 2013. Ray Ward, a vice president of the company with which
defendant contracted, testified that he had set a sales quota for defendant of $300,000 to
$350,000 per quarter on the basis of defendant’s past earnings, for which defendant and Parker
together would receive a 26% commission. Parker testified that as an independent contractor
who was splitting commissions with defendant, he had made $76,604.28 for the first seven
months of 2015.3 Based on an average of $10,943.47 a month for those seven months, Parker’s
projected salary for the year was $131,321.62. By contrast, Tallis testified that defendant’s
projected annual income was $87,428 a year, after accounting for the business expenses.

        For the purposes of calculating child support, the court concluded, “I think it’s fair to use
the self-employment gross amount of $132,000. I think that’s fair and reasonable.” After
excluding several of the claimed business deductions, the trial court calculated defendant’s
projected income for child support purposes to be in the $90,000 range, but the trial court found
that this did not reflect defendant’s actual ability to earn and defendant was “in a position to be
able to do more.” The trial court determined that it was “fair and reasonable” to impute to
defendant a yearly income of $132,000 for the purposes of calculating child support. The trial
court’s decision was within the range of reasonable and principled outcomes because it was
consistent with defendant’s historical earning ability, Ward’s sales quotas, and Parker’s expected
earnings. Id.

         Defendant also argues that the trial court abused its discretion by failing to impute
income to plaintiff. We disagree. Plaintiff is employed part-time as a music teacher for Okemos
Public Schools, making about $32,000 a year. She was previously employed full-time, making
about $52,000 a year. Plaintiff took a one-year leave of absence in order to attend to issues
related to the parties’ children. Plaintiff testified she was told at the time that she would be given
her same job back after her leave of absence had ended, but when she informed the school
system that she wanted to return, she was told that her position had been filled. She testified that
her union chose not to pursue a grievance on her behalf. Plaintiff then applied and interviewed
for full-time positions in Haslett, East Lansing, Lansing, and Okemos. She was not hired for any
of these positions. She had also done small amounts of additional part-time work, such as
teaching voice and giving piano lessons, food preparation, and doing administrative work at her
church.

       Defendant offered no evidence establishing that plaintiff was not actively seeking full-
time employment in her field or that additional legal remedies were available regarding her
contract with Okemos schools. Therefore, the trial court did not clearly err when it found that


3
  The partner testified that they were paid near the end of the month, and that the last payment he
received in August was for sales through the end of July. The partner testified that he expected
to be paid approximately $11,000 in September, presumably for sales in August.


                                                 -4-
plaintiff’s reduced income was involuntary, Beason, 435 Mich. at 805, or abuse its discretion in
declining to impute additional income to plaintiff. Carlson, 293 Mich. App. at 205.

        Finally with regard to child support, defendant argues that the trial court erred by
arbitrarily assigning to him 117 overnights per year as his parenting-time offset for child support.
When applying the MCSF, the trial court must offset child support by the number of overnights
the child spends with a parent. Ewald, 292 Mich. App. at 718; 2017 MCSF 3.03(A). The trial
court must apply the offset on the basis of the “[a]pproximate” number of overnights that each
parent will likely provide care for the children-in-common. 2017 MCSF 3.03(A)(2).

       Defendant’s argument that the trial court was impatient and did not analyze the actual
number of overnights is not supported by the record. The record reveals that the trial court’s
determination that defendant received 117 overnights reflected a reasonable approximation of the
number of actual overnights the children would spend with defendant in a year, arrived at after
lengthy mathematical calculation and with input from both parties.

                                       B. SPOUSAL SUPPORT

        Defendant next argues that the trial court failed to analyze the spousal support factors
before awarding plaintiff $711 a month in spousal support for one year. We disagree. The
objective of spousal support is to balance the incomes and needs of the parties in a way that is
just and reasonable under the circumstances of the case. Berger v Berger, 277 Mich. App. 700,
726; 747 NW2d 336 (2008). To determine whether spousal support is just and reasonable, the
trial court should consider a wide variety of factors, including the following:

                  (1) the past relations and conduct of the parties; (2) the length of the
          marriage; (3) the abilities of the parties to work; (4) the source and amount of
          property awarded to the parties; (5) the parties’ ages; (6) the abilities of the parties
          to pay spousal support; (7) the present situation of the parties; (8) the needs of the
          parties; (9) the parties’ health; (10) the prior standard of living of the parties and
          whether either is responsible for the support of others; (11) contributions of the
          parties to the joint estate; (12) a party’s fault in causing the divorce; (13) the
          effect of cohabitation on a party’s financial status; and (14) general principles of
          equity. [Id. at 726-727 (citation omitted).]

        In this case, the trial court made findings on several of these relevant factors when
considering the appropriateness of spousal support. The court found that the parties were
married for seven years and were young. The court found that they had similar health problems,
with plaintiff suffering from depression and anxiety, and defendant suffering from substance
abuse.4 The court noted that plaintiff had a profession but was not fully employed in that
profession. The court also reasoned that plaintiff “needs to become fully employed.” “I think
whatever spousal support I order[,]” the court explained, “should only run for a year from this


4
    Defendant also testified to certain mental health issues.


                                                    -5-
date.” The trial court was not involved in the parties’ property settlement and the parties offered
no evidence about their past relations and conduct, present situations, standards of living, fault,
and cohabitation.

        The trial court need not make findings on every factor, but it should “make specific
factual findings regarding the factors that are relevant to the particular case.” Korth v Korth, 256
Mich. App. 286, 289; 662 NW2d 111 (2003). The trial court did so on the record. Therefore,
defendant’s assertion that the trial court entirely failed to make findings regarding the spousal
support factors is without merit.

                 C. RETROACTIVE MODIFICATION OF SUPPORT ORDER

        Finally, defendant argues that the trial court abused its discretion when it failed to
retroactively modify defendant’s support order to reflect that he was no longer making an income
of $300,000 a year, and to require the return of spousal and child support payments made from
the time defendant objected to the conciliator’s recommendations until the judgment of divorce
was entered. Again, we disagree. Pursuant to MCL 552.603(2), a support order that is part of a
domestic relations judgment is only subject to retroactive modification for the period during
which there is a pending petition for modification. “This section does not apply to an ex parte
interim support order or a temporary support order[,]” however. MCL 552.603(3). With regard
to child support, such support is for the benefit of the child, and this Court disfavors retroactive
modifications of support payments. Fisher v Fisher, 276 Mich. App. 424, 428-429; 741 NW2d 68
(2007). “[P]arents should be able to rely on not only receiving the payments that are ordered, but
also on using them[,]” and should not fear having to reimburse child support in the future. Id.
For this reason, there is a strong need for the payers of child support to appraise a trial court “in a
timely manner of significant changes in economic circumstances.” Id. at 430.

        On January 4, 2016, defendant objected to the conciliator’s recommendations in part on
the basis that his income had been reduced. However, defendant did not raise this issue at the
March hearing held on his objections. When the trial court’s decision on his objections did not
address child and spousal support, defendant also did not move for reconsideration or draw
attention to the issue in any other way. And when plaintiff filed a motion to show cause for
failure to pay child support, defendant stipulated to adjourn a hearing on that motion until trial.
Therefore, although defendant initially apprised the court of his changed economic
circumstances, he did not follow up by actively seeking modification of his support obligation.
Given the strong policy in favor of allowing custodial parents to rely on received child support
payments, and the fact that defendant raised but did not actively pursue the issue, the trial court’s
decision to modify defendant’s child and spousal support obligations prospectively only was
within the reasonable and principled range of outcomes. See Fisher, 276 Mich. App. at 430; see
also People v Szalma, 487 Mich. 708, 726; 790 NW2d 662 (2010) (noting that this Court does not
favor allowing parties to seek relief from errors to which they contributed below).




                                                 -6-
       We affirm the trial court with respect to the issues raised in defendant’s appeal. 5

                               III. PLAINTIFF’S CROSS-APPEAL

        In her cross-appeal, plaintiff argues that the trial court erred by changing the children’s
legal custody from sole to joint, because it failed to determine the established custodial
environment of the children and failed to apply the proper burden of proof in changing to joint
legal custody. She also argues the court’s best-interest analysis was flawed. We disagree in all
respects. We review the trial court’s finding regarding the existence of an established custodial
environment to determine whether it is against the great weight of the evidence. Pierron v
Pierron, 486 Mich. 81, 85; 782 NW2d 480 (2010). Regarding the ultimate custody award, we
must affirm the trial court unless its factual findings were against the great weight of the
evidence, it palpably abused its discretion, or it made a clear legal error on a major issue.
MCL 722.28. The trial court’s factual findings are against the great weight of the evidence only
if the evidence clearly preponderates in the opposite direction. Pierron, 486 Mich. at 85. In the
child custody context, the trial court abuses its discretion when its result so palpably violates fact
and logic that it constitutes an exercise of passion or bias rather than of reason. Shulick v
Richards, 273 Mich. App. 320, 324; 729 NW2d 533 (2006).

                      A. ESTABLISHED CUSTODIAL ENVIRONMENT

        Before making any decision that would affect the welfare of a child involved in a custody
dispute, the trial court must determine whether the decision would modify the child’s established
custodial environment. Pierron, 486 Mich. at 85. An established custodial environment is the
environment in which the child naturally looks to the custodian for love, affection, guidance,
necessities, and parental comfort. MCL 722.27(1)(c). If a proposed modification would change
the child’s established custodial environment, the moving party must show by clear and
convincing evidence that the change is in the child’s best interests. Pierron, 486 Mich. at 86.

        On the first day of trial, the trial court indicated that the children had an established
custodial environment with plaintiff and that it would apply a clear and convincing evidence
standard to its decision: “[T]he established custodial environment, from a legal standpoint, is
with the mother. Sole custody with the mother. . . . So [defendant’s] going to have to prove to
me by clear and convincing evidence that all these—and not all the factors weigh towards the
issue of legal custody.” The parties did not dispute that determination. Plaintiff’s arguments on
appeal that the trial court did not determine the children’s custodial environment and did not
apply the appropriate standard of proof are without merit.

        Further, it is clear from the record that the trial court determined that a change of legal
custody from sole to joint would change the children’s established custodial environment, and
thus that defendant was required to present clear and convincing evidence that such a change was


5
  As discussed below, this includes the issue of child dependency tax credits raised by both
parties.


                                                 -7-
in the children’s best interests. The trial court in fact took great pains to impart to defendant’s
counsel the need to support his position with clear and convincing evidence, especially
concerning defendant’s mental health issues and improvements in the parties’ ability to
communicate on issues involving the children. Plaintiff’s citation to an unpublished case where
we remanded the case to the trial court because the trial court had failed to determine whether the
change of legal custody would change the children’s established custodial environment is
inapposite here.

                           B. BEST-INTEREST DETERMINATION

       MCL 722.26a(1) provides the requirements for considering a joint custody award:

       At the request of either parent, the court shall consider an award of joint custody,
       and shall state on the record the reasons for granting or denying a request. In
       other cases joint custody may be considered by the court. The court shall
       determine whether joint custody is in the best interest of the child by considering
       the following factors:

               (a) The factors enumerated in [MCL 722.23].

              (b) Whether the parents will be able to cooperate and generally agree
       concerning important decisions affecting the welfare of the child.



       MCL 722.23 enumerates the following factors for consideration:

               (a) The love, affection, and other emotional ties existing between the
       parties involved and the child.

               (b) The capacity and disposition of the parties involved to give the child
       love, affection, and guidance and to continue the education and raising of the
       child in his or her religion or creed, if any.

              (c) The capacity and disposition of the parties involved to provide the
       child with food, clothing, medical care or other remedial care recognized and
       permitted under the laws of this state in place of medical care, and other material
       needs.

              (d) The length of time the child has lived in a stable, satisfactory
       environment, and the desirability of maintaining continuity.

             (e) The permanence, as a family unit, of the existing or proposed custodial
       home or homes.

               (f) The moral fitness of the parties involved.

               (g) The mental and physical health of the parties involved.

                                                -8-
               (h) The home, school, and community record of the child.

               (i) The reasonable preference of the child, if the court considers the child
       to be of sufficient age to express preference.

               (j) The willingness and ability of each of the parties to facilitate and
       encourage a close and continuing parent-child relationship between the child and
       the other parent or the child and the parents.

               (k) Domestic violence, regardless of whether the violence was directed
       against or witnessed by the child.

               (l) Any other factor considered by the court to be relevant to a particular
       child custody dispute.

The trial court need not mathematically calculate its custody determination or give equal weight
to the best-interest factors when making its custody decision. Berger, 277 Mich. App. at 712.

       Plaintiff primarily disputes the trial court’s factor (k) finding regarding domestic
violence, MCL 722.23(k). Plaintiff testified that defendant emotionally abused her throughout
the marriage, and her counselor testified that defendant’s behavior was emotionally abusive.
Defendant testified that the marriage had a high degree of conflict, but that he did not believe he
was emotionally abusive. The trial court found that the parties’ conflicts did not rise to the level
of domestic violence.

        The court’s finding was not against the great weight of the evidence. Regarding the
parties’ conflicting testimony, the court was in the best position to assess the credibility of the
witnesses. Berger, 277 Mich. App. at 705 (“This Court will defer to the trial court’s credibility
determinations . . . .”). Plaintiff’s counselor testified that she based her analysis of defendant’s
behavior on her belief that plaintiff showed signs of being the victim of a narcissist (presumably
a person with narcissistic personality disorder). However, the counselor testified that she was
not treating defendant and had not been able to diagnose him, and she was not aware that
defendant had been diagnosed with any personality disorders.

        Regarding the remaining factors, the trial court found that factor (b) slightly favored
plaintiff because she was continuing to raise the children in their religion. Plaintiff testified that
she took the children to church, but that defendant did not even though they had chosen the
children’s church together. This finding was not against the great weight of the evidence
because it was consistent with plaintiff’s testimony. See id.

       The trial court found that factors (a), (c), (f), (g), (h), and (j) were balanced evenly
between the parties. Regarding factor (a), plaintiff testified that she was the children’s primary
caretaker. She had home-schooled her daughter. Defendant testified that he had read to the
children every night since they were 18 months old. Defendant testified that he was extensively
involved in the children’s activities. The trial court found that both parents loved and were
bonded with the children. The trial court’s finding was not against the great weight of the
evidence because it was consistent with the testimony of the parties. See id.


                                                 -9-
        Regarding factor (c), plaintiff testified that she made $32,000 a year as a part-time
teacher. She historically made the children’s doctors’ appointments and arranged their activities.
Defendant was found to have a significant income. Defendant testified that he was actively
involved in the children’s medical care and was passionate about their needs. The trial court’s
finding that this factor was balanced evenly between the parties was not against the great weight
of the evidence because both parents could meet the children’s needs. See id.

        Regarding factor (f), plaintiff testified that defendant was not an honest person, that he
had been the subject of criminal investigation, and that he had been convicted of forging
prescription medications. Defendant testified that he was on probation but that before his
conviction he had had no involvement with the criminal justice system. He said he was doing
well on probation and in substance abuse treatment. The trial court found that defendant was
addressing his problems and they did not affect his ability to make decisions about the children.
This was consistent with defendant’s testimony, and was not against the great weight of the
evidence. See id.

         Regarding factor (g), plaintiff’s counselor testified that plaintiff had anxiety and
significant symptoms of posttraumatic stress disorder (PTSD). The counselor also testified that
besides the problems of her relationship with defendant, plaintiff had also dealt with other
traumas in her life, including being sexually abused as a child and witnessing her father’s
suicide. Defendant testified that he suffered from anxiety, stress, and hyperactivity. Defendant
testified, however, that since plaintiff filed for divorce he had been seeing a psychiatrist for
medication management and psychotherapy, as well as attending group therapy. Defendant
further testified that in June 2016 he had switched to a local psychiatrist rather than having
sessions remotely with an out of state psychiatrist via video chat. The trial court found,
consistent with the testimony that both parties had mental health issues, but that neither party’s
issues were major enough to preclude joint legal custody and that both were addressing their
issues through treatment. This finding was not against the great weight of the evidence. See id.

        Regarding factor (h), plaintiff testified that defendant was rude at a meeting addressing
their boy’s educational needs. Defendant testified that he was not rude but was simply
concerned that the educational team had not lined up appropriate specialists to address his son’s
needs. The trial court’s finding that this factor favored neither parent was not against the great
weight of the evidence because there was no evidence that defendant’s behavior had disrupted
his son’s schooling. See id.

        Regarding factor (j), plaintiff testified that defendant spoke badly about her to the
children. Defendant denied this allegation. The parties had been communicating by means of
Our Family Wizard. Joint legal custody is appropriate when, “[w]hile there was certainly
evidence presented that the parties harbored some personal animosity and had some difficulty
communicating in the past, both parties testified that their communications had recently
improved.” Schulick, 273 Mich. App. at 326-327. The parties’ ability to compromise regarding
major issues, such as working out a holiday schedule, may also indicate that joint legal custody is
appropriate. Id. at 327.The trial court found that both parties were able to facilitate a relationship
with the other, albeit with the assistance of a computer program, about legal decisions relating to
the children. The trial court’s finding was not against the great weight of the evidence. See id.


                                                -10-
         Overall, although the record shows that the parties had animosity toward one another,
both testified that they had been able to communicate over Our Family Wizard. Defendant
testified that their ability to communicate had improved. The parties had also recently
compromised on a parenting-time schedule. The record shows that the parties generally agreed
about the children’s challenges and about how to meet those challenges. They did have
disagreements about specifics, but they had also recently demonstrated improved communication
and the ability to compromise on parenting time. The evidence did not clearly preponderate in
the opposite direction of the trial court’s finding that joint legal custody was appropriate.
Pierron, 486 Mich. at 85. Under these circumstances, where the majority of the best-interest
factors considered were balanced evenly between the parties, the one factor that favored plaintiff
(factor (b)) only did so slightly based on plaintiff’s taking the children to church (one of the five
listed situations), and the trial court was presented with evidence that defendant had taken steps
to address his mental health issues and that the parties had improved their communications and
ability to reach an agreement concerning the children’s care, the trial court’s conclusion that
defendant had presented clear and convincing evidence that a change in custody was in the
children’s best interests did not grossly violate fact and logic. Pierron, 486 Mich. at 86; Shulick,
273 Mich. App. at 324.

                       IV. CHILD DEPENDENCY TAX EXEMPTIONS

       Both parties challenge the trial court’s award of child dependency tax exemptions. This
award is a discretionary ruling that we review for an abuse of discretion. Carlson, 293 Mich
App at 205. We find no error in the trial court’s award. The trial court ruled that as part of child
support, each parent could claim one child for tax purposes. Defendant argues that he should
have received both exemptions to offset the child support he overpaid. Plaintiff counters that she
should have received both exemptions because she is the custodial parent.

        A child dependency tax credit may be treated as part of the property settlement or part of
child support:

       [W]e are not persuaded that the federal income tax dependency exemption is so
       intricately related to child support that it would be appropriate to preclude the
       parties to a divorce action from ever choosing to treat the income tax dependency
       exemption as a property issue rather than a child support issue. [Fear v Rogers,
       207 Mich. App. 642, 646; 526 NW2d 197 (1994).]

The trial court must indicate, however whether it is treating the child dependency tax exemption
as part of the property settlement or child support award. Id. at 647-648. In this case, the trial
court clearly indicated that it was awarding the tax dependency exemptions as part of its child
support determination. While the trial court did not state a rationale for doing so, neither parent
argued for or against the decision or requested clarification.

       Defendant exercised about one third of the parenting time and plaintiff exercised the
remaining two thirds. Given that both parents had liberal amounts of parenting time during
which they would be providing support for the children and had significant incomes for which
they would incur tax obligations, the trial court’s decision to award one child dependency tax


                                                -11-
exemption to each parent did not fall outside the range of reasonable and principled outcomes,
nor was it contrary to existing law. Carlson, 293 Mich. App. at 205.

       Affirmed.



                                                         /s/ Mark T. Boonstra
                                                         /s/ Amy Ronayne Krause
                                                         /s/ Brock A. Swartzle




                                            -12-